WHATLEY, Judge.
Lynda Dianne Perry appeals the summary denial of her motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In her motion, Perry raises three grounds for relief, only one of which is cognizable in a rule 3.850 motion. The trial court summarily denied Perry’s motion but failed to provide any explanation or record attachments to support the denial. We affirm the trial court’s order as to grounds two and three of Perry’s motion because they are not cognizable in a rule 3.850 motion for post-conviction relief. We reverse as to ground one of Perry’s motion and remand for the trial court to reconsider Perry’s claim of ineffective assistance of counsel because Perry’s claim appears to be facially sufficient. If the trial court again summarily denies ground one of Perry’s motion, it must provide an explanation of the reasons for the denial and attach any relevant portions of the record to support the denial. See Suleiman v. State, 861 So.2d 1175 (Fla. 2d DCA 2003).
Reversed and remanded.
FULMER and KELLY, JJ„ Concur.